DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) RCE, filed on 18 April 2022; and (b) IDS, filed on 25 May 2022.
The rejection under 35 USC 112 cited in the previous Office action is withdrawn in view of the amendments to the claims filed on 3 March 2022, which have been entered with this action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2022 has been entered.
*  *  *  *  *
Election/Restrictions
Newly submitted claim 43 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to an independent and patentably distinct class of invention from what has previously been examined; i.e., a method of treating a particular disease versus a composition and administration of that composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 43 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
*  *  *  *  *
Claim Interpretation
	Claim 1 is a product (composition) directed to a supplement.  Structural limitations include L-glutamine, at least one mucogenic amino acid from those listed, lecithin, fructo-oligosaccharide, beta-glucan, RS-4 starch, and arabinoxylan oligosaccharide.  The claim also includes functional limitations suggesting the properties of various agents.  
	Independent claim 35 is directed to a method for administering a dietary supplement with structural limitations recited from the supplement of claim 1.
	Regarding the intended use limitations recited in the claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, as it is with the currently cited prior art (see below) then it meets the claim.
*  *  *  *  *
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 14 of claim 1, “mucogenic” is misspelled as “mocugenic.”  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 25, 28, 30, and 32-42 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0058671 (“Bedding”) (see IDS filed on 15 January 2019) in view of 2010/0284972 (“Naeye”) (see IDS filed on 9 March 2020) further in view of US 2006/0193959 (“Nie”) (currently of-record).
	Bedding teaches a dietary supplement for the treatment and/or prevention of digestive disorders (see, e.g., abstract).
	Regarding claims 1, 3, and 35, the disclosed composition may comprise 2-20% L-glutamine (see [0073]).
	Regarding claims 1, 5, and 35, the disclosed composition may comprise 1-20% L-threonine (see [0072]).
	Regarding claims 1, 7, and 35, the disclosed composition may comprise a polar lipid, such as lecithin (see [0050]) at a concentration of 10-60% (see 0070).
	Regarding claims 1, 11, and 35, the disclosed composition may comprise 1-50% beta-glucan at a concentration of 1-50% (see 0071).
	Regarding claims 1, 16, and 17, the disclosed composition comprises 0.5-10% mannan oligosaccharide.
	Regarding claims 1, 18, 19, and 20, the disclosed composition comprises 3% guar gum (see [0077]).
	Regarding claim 21, the disclosed composition may comprise a medication (see [0082]).  
	Regarding claim 25, the disclosed composition may be in the form of a powder (see [0078]).
	Regarding claim 28, the disclosed composition may be used to treat ulcers (see [0085]).
	Regarding claim 30, the disclosed composition may be used to treat diabetes (see [0098]). 
	Regarding claim 32, the disclosed composition may comprise Vitamin B6 (see [0084]).
	Regarding claim 33, the disclosed composition may comprise chromium (see [0084]).
	Regarding claims 34-37, and 42, the disclosed composition may be administered at a dosage of about 1-30 grams per day (see [0081]).	
	Bedding explains that the disclosed composition is “highly effective in the treatment and/or prevention of digestive disorders…”  See, e.g., abstract.  
	Bedding differs from the instant claims in that it does not teach fructo-oligosaccharide, RS-4 starch, or arabinoxylan oligosaccharide.
	Naeye teaches administration of compositions for improving the health of a subject such as improving gut health, or preventing or treating a gastrointestinal disorder, a cholesterol-related disorder, diabetes, or obesity (see, e.g. abstract).
	Regarding claims 1, 9, and 13-15, the disclosed composition may comprise up to 40g fibers per day (see [0095]) such as fructo-oligosaccharides, resistant starches, and arabinoxylan-oligosaccharides (see [0082] and claim 23).  Naeye explains that these dietary fibers area beneficial as prebiotics (see [0005]).  
	While Naeye teaches resistant starches (see above), it does not explicitly teach the claimed resistant starch, RS-4.
	Nie teaches administration of starch-based chew products (see, e.g., abstract).  Nie explains that resistant starches (RS) are linked to foods with reduced glycemic indexes which do not provoke an intense insulin response and are thought to be beneficial for all animals, especially those with diabetes (see [0006]).
	The disclosed composition comprises 15-70% resistant starch (see [0013]).  Disclosed resistant starches include type 4 resistant starches (see [0015]).
The processes recited in claims 2, 4, 6, 8, 10, 12, and 14 are not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113. 
 	Regarding the properties recited in claims 1, 2, 14, 16-18, 21, 34, 35, and 37-41, “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the composition recited in claim 1 disclose the method of administering a dietary supplement, as taught by Bedding in view of Naeye further in view of Nie.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is highly effective in the treatment and/or prevention of digestive disorders, as explained by Bedding.  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add fructo-oligosaccharide, arabinoxylan oligosaccharide, and a resistant starch to the composition of Bedding because they are beneficial as prebiotics, as explained by Naeye (see above).  Finally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add the RS-4 starch as a resistant starch because it is beneficial as a low glycemic index agent, as explained by Nie (see above).
*  *  *  *  *
    Response to Arguments
Applicant's arguments filed on 3 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed “targeting” of the specific GI tract segments by specifci claimed pre-biotics is not disclosed or taught by Bedding in view of Naeye further in view of Nie.  See remarks, page 12.
Examiner respectfully submits that, as Applicant notes in the specification at [0080]-[0082] and [0084]-0094] (as-filed) and claims 38-41, the “targeting” of GI tract segments is by virtue of absorption of specific agents at specific portions of the GI tract due the structural features of the agents.  As noted in the substantive rejection, all claimed agents are known in the prior art.  “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
Applicant argues that the prebiotics disclosed by Naye and Nie would not be added to the composition taught by Bedding because, referring to the declaration, Applicant argues that adding prebiotics to a mix without regard for the targeted microbial segment may lead to undesirable effects.  See remarks, pages 12-13.  
Examiner respectfully submits that the claims are directed simply to a composition and a method of administering that composition.  As noted previously, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).   MPEP 2144.06.  
Applicant argues that Bedding’s disclosure that its composition is highly effective does not teach that its composition modified by Naeye would be effective.  See remarks, page 13.   
Again, Examiner respectfully submits that the claims are directed to a composition and a method for administering that composition.  The physiological effects of administration are not claimed.  Thus, Applicant’s argument is not commensurate in scope with the claims.
Applicant argues that Nie does not teach RS-4 starches as prebiotics, but as a binder for pet chews.  See remarks, page 14.
A difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
[Wingdings 2 font/0xF3]



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615